DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-8, 21, 25, 29-30, 41-44, 46, 64, 74-79, 115-117, 119, 130, 140, 150, 152, 162, 166, 169-170, 174, and 176, drawn to a method of promoting the activation and proliferation of a natural killer cell, the method comprising:
(a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time under conditions that allow for the differentiation of the natural killer cell; and
(b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of (i) a second multi-chain chimeric polypeptide, and (ii) an IgG1 antibody construct, for a second period of time under conditions that allow for the activation and proliferation of the natural killer cell,
wherein the first multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and


wherein the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target- binding domain in the first multi-chain chimeric polypeptide each independently bind specifically to a receptor of IL-18 or a receptor of IL-12; and
wherein the second multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a linker domain, a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains, and a second target-binding domain,
wherein the first chimeric polypeptide and the second chimeric polypeptide in the
second multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the second multi-chain chimeric polypeptide; the first target-binding domain and the second target-binding domain in the second multi-chain chimeric polypeptide each independently bind specifically to a receptor for IL-7 or a receptor for IL-21, and the IgG1 antibody construct comprises at least one antigen-binding domain that binds specifically to the linker domain, classified in G01N 33/53.

 Group II. Claims 183-185, drawn to an activated NK cell produced by a method of promoting the activation and proliferation of a natural killer cell, the method comprising:

(b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of (i) a second multi-chain chimeric polypeptide, and (ii) an IgG1 antibody construct, for a second period of time under conditions that allow for the activation and proliferation of the natural killer cell,
wherein the first multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains and a second target-binding domain,
wherein the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target- binding domain in the first multi-chain chimeric polypeptide each independently bind specifically to a receptor of IL-18 or a receptor of IL-12; and
wherein the second multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a linker domain, a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains, and a second target-binding domain,

second multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the second multi-chain chimeric polypeptide; the first target-binding domain and the second target-binding domain in the second multi-chain chimeric polypeptide each independently bind specifically to a receptor for IL-7 or a receptor for IL-21, and the IgG1 antibody construct comprises at least one antigen-binding domain that binds specifically to the linker domain, classified in C12N 5/0634.

Group III. Claim 186, drawn to a method of killing a cancer cell, an infected cell, or a senescent cell in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of an activated NK cell produced by a method of promoting the activation and proliferation of a natural killer cell, the method comprising:
(a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time under conditions that allow for the differentiation of the natural killer cell; and
(b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of (i) a second multi-chain chimeric polypeptide, and (ii) an IgG1 antibody construct, for a second period of time under conditions that allow for the activation and proliferation of the natural killer cell,
wherein the first multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and

wherein the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target- binding domain in the first multi-chain chimeric polypeptide each independently bind specifically to a receptor of IL-18 or a receptor of IL-12; and
wherein the second multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a linker domain, a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains, and a second target-binding domain,
wherein the first chimeric polypeptide and the second chimeric polypeptide in the
second multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the second multi-chain chimeric polypeptide; the first target-binding domain and the second target-binding domain in the second multi-chain chimeric polypeptide each independently bind specifically to a receptor for IL-7 or a receptor for IL-21, and the IgG1 antibody construct comprises at least one antigen-binding domain that binds specifically to the linker domain, classified in A61K 35/17.

Group IV. Claim 193, drawn to a method of treating a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the activated NK 
(a) contacting a natural killer cell in a liquid culture medium comprising an effective amount of a first multi-chain chimeric polypeptide for a first period of time under conditions that allow for the differentiation of the natural killer cell; and
(b) contacting the natural killer cell in a liquid culture medium comprising an effective amount of (i) a second multi-chain chimeric polypeptide, and (ii) an IgG1 antibody construct, for a second period of time under conditions that allow for the activation and proliferation of the natural killer cell,
wherein the first multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains and a second target-binding domain,
wherein the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target- binding domain in the first multi-chain chimeric polypeptide each independently bind specifically to a receptor of IL-18 or a receptor of IL-12; and
wherein the second multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a linker domain, a first domain of a pair of affinity domains, and

wherein the first chimeric polypeptide and the second chimeric polypeptide in the
second multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the second multi-chain chimeric polypeptide; the first target-binding domain and the second target-binding domain in the second multi-chain chimeric polypeptide each independently bind specifically to a receptor for IL-7 or a receptor for IL-21, and the IgG1 antibody construct comprises at least one antigen-binding domain that binds specifically to the linker domain, classified in A61K 35/17. 
Group V. Claim 200, drawn to a kit comprising:
(a) a first multi-chain chimeric polypeptide comprises:
a first chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a first domain of a pair of affinity domains, and
a second chimeric polypeptide comprising a second domain of a pair of affinity domains and a second target-binding domain,
wherein the first chimeric polypeptide and the second chimeric polypeptide in the first multi-chain chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains in the first multi-chain chimeric polypeptide, and the first target-binding domain and the second target- binding domain in the first multi-chain chimeric polypeptide each independently bind specifically to a receptor of IL-18 or a receptor of IL-12; (b) a second multi-chain chimeric polypeptide comprises: a first chimeric polypeptide 
3.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions  II, and V are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function and each has an independent utility, that is distinct for each invention which cannot be exchanged.  The activated NK cell of invention II can be used therapeutically or diagnostically, e.g. in screening. The kit of invention V can be used as a probe or used in in vitro assays.

different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions I and III-IV are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and with different goals. Furthermore, since each method has different goals, each method requires a non-coextensive search because of different starting materials, and goals. 

Inventions of Groups II and  III-IV are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the pharmaceutical composition can be used in materially and methodologically distinct processes such as in vitro assays.

Inventions V and III-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are capable of being used together because activated NK cells are administered in the methods of Inventions III-IV.


and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Rejoinder Practice 
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Species Election I
6a.	This application contains claims directed to the following patentably distinctspecies of amino acids in soluble human tissue factor domain selected from:
(i)	a lysine at an amino acid position that corresponds to amino acid position 20 of mature wildtype human tissue factor protein;
(ii)	an isoleucine at an amino acid position that corresponds to amino acid position 22 of mature wildtype human tissue factor protein;
(iii)	a tryptophan at an amino acid position that corresponds to amino acid position 45 of mature wildtype human tissue factor protein;

(v)	a tyrosine at an amino acid position that corresponds to amino acid position 94 of mature wildtype human tissue factor protein;
(vi)	an arginine at an amino acid position that corresponds to amino acid position 135 of mature wildtype human tissue factor protein; and
(vii)	a phenylalanine at an amino acid position that corresponds to amino acid position 140 of mature wildtype human tissue factor protein.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable if any one of Groups I-V is elected. Currently, claims 1-8, 25, 29-30, 41-44, 46, 64, 74-79, 115-117, 119, 130, 140, 150, 152, 162, 166, 169-170, 174, 176, 183-186, 193, and 200 are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, or
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over the
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election II
6b.	This application contains claims directed to the following patentably distinctspecies of first chimeric polypeptide and the second chimeric polypeptide in the second multi-chain chimeric polypeptide selected from:
(a)	SEQ ID NO:67 and SEQ ID NO:69, respectively, and
(b)	SEQ ID NO:71 and SEQ ID NO:73, respectively.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable if any one of Groups I-V is elected. Currently, claims 1-8, 21, 25, 29-30, 41-44, 46, 64, 74-79, 115-117, 119, 150, 152, 162, 166, 169-170, 174, 176, 183-186, 193, and 200 are generic. 

Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of record
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646